(Slip Opinion)            Cite as: 591 U. S. ____ (2020)                                 1

                                      Per Curiam

       NOTICE: This opinion is subject to formal revision before publication in the
       preliminary print of the United States Reports. Readers are requested to
       notify the Reporter of Decisions, Supreme Court of the United States, Wash-
       ington, D. C. 20543, of any typographical or other formal errors, in order that
       corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                      _________________

                                      No. 17–1107
                                      _________________


 TOMMY SHARP, INTERIM WARDEN, PETITIONER v.
         PATRICK DWAYNE MURPHY
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
            APPEALS FOR THE TENTH CIRCUIT
                                     [July 9, 2020]

  PER CURIAM.
  The judgment of the United States Court of Appeals for
the Tenth Circuit is affirmed for the reasons stated in
McGirt v. Oklahoma, ante, p. ___.

                                                                     It is so ordered.

  JUSTICE GORSUCH took no part in the consideration or
decision of this case.

   JUSTICE THOMAS and JUSTICE ALITO dissent.